Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-1238

IN RE: WADE A. ROBERTSON
                                                             2013 BDN 363
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 495427

BEFORE: Thompson, Associate Judge, and Washington and Farrell, Senior
        Judges.
                               ORDER
                     (FILED – October 26, 2017)

       On consideration of the certified order from the state of California disbarring
respondent from the practice of law and imposing a $3,500,000 restitution order, this
court’s November 21, 2013, order suspending respondent pending resolution of his
appeals in the state of California, this court’s June 2, 2017, order lifting the stay and
directing respondent to show cause why reciprocal discipline should not be imposed,
the response, respondent’s motion for leave to file his lodged corrected response, the
statement of Disciplinary Counsel, and reply of respondent, and it appearing that
respondent filed his D.C. Bar R. XI, §14 (g) affidavit on December 12, 2013, it is

       ORDERED that respondent’s motion for leave to file his corrected response
is granted and the lodged corrected response is filed. It is

       ORDERED that Wade A. Robertson is hereby disbarred from the practice of
law nunc pro tunc to December 12, 2013, and reinstatement is conditioned on
respondent’s compliance with the restitution order imposed by the state of
California. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194,
198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to
all cases in which the respondent does not participate).

                                         PER CURIAM